NO. 12-04-00330-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS

BEVERLY SANFORD,                                      §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for want of jurisdiction.  Appellant was convicted of the
offense of hindering apprehension or prosecution, and punishment was imposed in open court on
September 9, 2004.  Consequently, Appellant’s notice of appeal was due on October 11, 2004.  Tex.
R. App. P. 26.2(a)(2).  However, Appellant filed her notice of appeal on October 14, 2004.
            On October 21, 2004, Appellant was notified that the information received in this appeal does
not show the jurisdiction of this Court.  Appellant was further informed that the appeal would be
dismissed unless the information were amended, on or before November 1, 2004, to show the
jurisdiction of this Court.  The deadline for amendment has passed, and Appellant has neither
responded to our October 21 notice nor otherwise shown the jurisdiction of this Court.
            Appellant’s October 14 notice of appeal is untimely, which leaves us without jurisdiction
over the appeal.  Furthermore, this Court has no authority to allow the late filing of a notice of appeal
except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
(per curiam); Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996); Boyd v. State, 971
S.W.2d 603, 605-06 (Tex. App.–Dallas 1998, no pet.). Consequently, this appeal is dismissed for
want of jurisdiction. 
Opinion delivered November 3, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
(DO NOT PUBLISH)